Citation Nr: 0400239	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for diabetes mellitus.

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission






ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO granted entitlement to service connection 
for PTSD and assigned a 30 percent rating and granted 
entitlement to service connection for diabetes mellitus and 
assigned a 10 percent rating.  In August 2002, the RO denied 
entitlement to a TDIU.

The veteran has raised a claim for entitlement to service 
connection for hypertension as secondary to service connected 
diabetes and PTSD.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO initial consideration and any 
indicated adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

To date, the RO has not sent a notification letter 
specifically advising the veteran about the VCAA pursuant to 
Quartuccio, although it is noted to be cited in the December 
2002 Statement of the Case.  Therefore, the RO's actions have 
not met the requirements of Disabled American Veterans, et 
al.  

Furthermore, the Board notes that the most recent VA 
examination to examine the nature and severity of the 
veteran's PTSD was conducted in July 2001, more than two 
years ago.  

Furthermore this examination was focused more on determining 
whether the veteran had PTSD that was linked to service, 
rather than on the extent this disability affects his social 
and industrial functioning.  Regarding the issues of 
entitlement to an increased initial evaluation for diabetes 
and for a TDIU, the veteran has yet to be given a 
compensation and pension examination addressing these issues.  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a 
notification letter advising the veteran 
about the VCAA.  See Quartuccio, supra.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
assess the nature and extent of severity 
of his PTSD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

Any further indicated tests and studies, 
including psychological testing, should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  

If there are found to be psychiatric 
disorder(s) other than attributable to 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  

If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  

The examiner must also comment on the 
extent to which PTSD, affects 
occupational and social functioning.  
Specifically, the examiner should address 
the impact the PTSD has on the veteran's 
ability to obtain and retain gainful 
employment. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  

The examiner must express an opinion as 
to whether PTSD has rendered the veteran 
unemployable either individually or 
together with his service-connected 
disabilities.  The complete rationale for 
any opinion expressed must be set forth 
in a legible report.

4.  The VBA AMC should arrange for a VA 
special examination by an appropriate 
specialist to fully document and evaluate 
the symptomatology and severity of the 
appellant's Type II diabetes mellitus.



The claims file, a copy of the criteria 
for rating diabetes mellitus, to include 
Diagnostic Code 7913  and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should document any 
complications caused by the diabetes and 
the parts affected and should describe 
whether the appellant requires insulin 
and restricted diet or oral hypoglycemic 
agent and restricted diet.  The examiner 
should comment on the frequency and 
severity of any symptoms noted to be 
caused by diabetes.  The examiner must 
express an opinion as to whether diabetes 
mellitus has rendered the veteran 
unemployable either individually or 
together with his service-connected 
disabilities.  Any opinions expressed by 
the examiner as to the severity of the 
veteran's diabetes mellitus must be 
accompanied by a complete rationale.

5.  The VBA AMC should arrange for a VA 
comprehensive examination (or 
examinations if necessary) by an 
appropriate specialist(s) for the purpose 
of ascertaining the veteran's ability to 
obtain and retain substantially gainful 
employment due to service-connected 
disabilities. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s). The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s). Any further indicated 
special studies should be conducted.

The examiner(s) must be requested to 
express an opinion as to the impact of 
all the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
The examiner(s) must express an opinion 
as to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.  In doing so, the 
examiner(s) should distinguish the impact 
of the veteran's service-connected 
disabilities on employment from the 
impact of his nonservice-connected 
disabilities on employment.  If unable to 
do so, the examiner(s) should so state.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
VBA AMC should implement corrective 
procedures.  



The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
an initial rating in excess of 30 percent 
for PTSD, an initial rating in excess of 
10 percent for diabetes mellitus and a 
TDIU.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claims on appeal.  38 C.F.R. § 3.655 (2003).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


